Exhibit 10.2

 

Award No.:     

 

TESARO, INC.

2012 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

TESARO, Inc., a Delaware corporation (the “Company”), hereby grants an award of
restricted stock units with respect to an equivalent number of shares of the
Company’s common stock, par value $0.0001 (the “Common Stock”) to the individual
named below.  The terms and conditions of the award are set forth in this cover
sheet and in the attachment (collectively, the “Agreement”) and in the Company’s
2012 Omnibus Incentive Plan (as it may be amended, the “Plan”).

 

Grant Date:

 

Name of Participant:

 

Participant’s Employee Identification Number:             -        -

 

Number of Shares of Common Stock Covered by Award:

 

Grant Date Fair Value of Award (per share):

 

Vesting Schedule:

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached. 
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan.  Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

 

Participant:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

 

Title:

 

 

 

 

Attachment

 

 

This is not a stock certificate or a negotiable instrument

 

--------------------------------------------------------------------------------


 

TESARO, INC.

2012 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit/ Nontransferability

 

This grant is an award of stock units in the number of units set forth on the
Notice of Grant of Restricted Stock Units (the “Notice”), and subject to the
vesting conditions described in the Notice of Grant (“Restricted Stock Units”)
and in this Agreement. Your Restricted Stock Units may not be sold, assigned,
transferred, pledged or otherwise encumbered, whether voluntarily or by
operation of law, except by will or the laws of descent and distribution.

 

 

 

Vesting

 

Your Restricted Stock Units vest as to the number of Restricted Stock Units
indicated in the Notice in accordance with the terms and conditions set forth in
the Notice. Except as may be specifically provided in other agreements between
you and the Company, no additional Restricted Stock Units will vest after your
Service has terminated for any reason.

 

 

 

Share Delivery Pursuant to Vested Units

 

Shares underlying the vested shares of Common Stock represented by the
Restricted Stock Units will be delivered to you by the Company within thirty
(30) days after the applicable vesting date. The purchase price for the vested
Shares of Common Stock is deemed paid by your prior services to the Company.

 

 

 

Forfeiture of Unvested Units

 

Except as specifically provided in this Agreement or as may be provided in other
agreements between you and the Company, no additional Restricted Stock Units
will vest after your Service has terminated for any reason. In the event that
your Service terminates for any reason, you will forfeit to the Company all of
the Restricted Stock Units subject to this grant that have not yet vested or
with respect to which all applicable restrictions and conditions have not
lapsed.

 

 

 

Evidence of Issuance

 

The issuance of the shares of Common Stock upon any vesting of the Restricted
Stock Unit shall be evidenced in such a manner as the Company, in its
discretion, will deem appropriate, including, without limitation, book-entry,
direct registration or issuance of one or more stock certificates.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the

 

2

--------------------------------------------------------------------------------


 

 

 

delivery of Common Stock acquired under this grant. In the event that the
Company determines that any tax or withholding payment is required relating to
the payment of dividends or the delivery of shares arising from this grant under
applicable laws, the Company shall have the right to require such payments from
you, or to withhold such amounts from other payments due to you from the Company
or any Subsidiary (including by repurchasing vested shares of Common Stock under
this Agreement). If you do not elect to otherwise satisfy your withholding
obligations in connection with this grant, the Company will withhold shares of
Common Stock otherwise issuable to you upon vesting. The shares of Common Stock
withheld will have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained or employed by the
Company (or any of its Subsidiaries) in any capacity. The Company (and any
Subsidiary) reserve the right to terminate your Service at any time and for any
reason.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Common Stock relating to the
Restricted Stock Units has been delivered to you.

 

You will, however, be entitled to receive an amount of cash, paid at the same
time as the shares of Common Stock are delivered, equal to the cumulative
per-share dividends, if any, paid on shares of Common Stock equal to the number
of Restricted Stock Units in which you vest that were outstanding as of the
record date for such dividend.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your Restricted Stock Units, and with
respect to those shares of Restricted Stock Units vesting during the period
commencing twelve (12) months prior to your termination of Service with the
Company due to taking actions in competition with the Company, the right to
cause a forfeiture of the vested shares of Common Stock delivered pursuant to
such vested Restricted Stock Units.


Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership,

 

3

--------------------------------------------------------------------------------


 

 

 

management, operation or control of, or are a proprietor, director, officer,
stockholder, member, partner or an employee or agent of, or a consultant to any
business, firm, corporation, partnership or other entity which competes with any
business in which the Company or any of its Subsidiaries is engaged during your
employment or other relationship with the Company or its Subsidiaries or at the
time of your termination of Service.


If it is ever determined by the Board of Directors that your actions have
constituted wrongdoing that contributed to any material misstatement or omission
from any report or statement filed by the Company with the U.S. Securities and
Exchange Commission, gross misconduct, breach of fiduciary duty to the Company,
or fraud, then the Restricted Stock Units shall be immediately forfeited;
provided, however, that if the Restricted Stock Units have vested within two
years prior to the Board of Directors determination, you shall be required to
pay to the Company an amount equal to the aggregate value of the shares acquired
upon such vesting at the date of the Board of Directors’ determination.

 

 

 

Adjustments

 

In the event of a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification of shares, spin-off, or other
similar change in capitalization or event, the number of shares covered by this
grant shall be adjusted pursuant to the Plan. Your Restricted Stock Units shall
be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan and the Notice are incorporated in this Agreement by
reference.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes

 

4

--------------------------------------------------------------------------------


 

 

 

thereto, other appropriate personal and financial data about you such as home
address and business addresses and other contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.


By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Secretary to request paper copies of these
documents.

 

 

 

Other Agreements

 

You agree, as a condition of this grant, that you will execute such
document(s) as necessary to become a party to any shareholder agreement or
voting trust as the Company may require.

 

 

 

Code Section 409A

 

It is intended that this award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that the Participant would be subject to the additional 20% tax
imposed on certain nonqualified deferred compensation plans pursuant to
Section 409A as a result of any provision of any this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Company. For purposes of this Award, a termination of Service only occurs upon
an event that would be a Separation from Service within the meaning of
Section 409A. Notwithstanding anything herein to the contrary, in the event that
the Participant is deemed to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, and the Company determines that the
delivery of shares of Common Stock hereunder is subject to the provisions of
Code Section 409A, such shares of Common Stock shall not be delivered until the
six-month anniversary of the Participant’s

 

5

--------------------------------------------------------------------------------


 

 

 

termination of Service, or, if earlier, the Participant’s death.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6

--------------------------------------------------------------------------------